       Case 14-03968                Doc 59        Filed 10/27/18 Entered 10/27/18 23:22:40                            Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Tommie Westbrook                                               Social Security number or ITIN   xxx−xx−3325

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2              Toya Westbrook                                                 Social Security number or ITIN   xxx−xx−0507
(Spouse, if filing)
                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 14−03968




Order of Discharge                                                                                                                  12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Tommie Westbrook                                             Toya Westbrook

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               October 25, 2018                                             For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 14-03968        Doc 59     Filed 10/27/18 Entered 10/27/18 23:22:40                Desc Imaged
                                   Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                         ♦ debts for restitution, or damages,
      decided or will decide are not discharged                     awarded in a civil action against the
      in this bankruptcy case;                                      debtor as a result of malicious or willful
                                                                    injury by the debtor that caused
                                                                    personal injury to an individual or the
    ♦ debts for most fines, penalties, forfeitures,                 death of an individual; and
      or criminal restitution obligations;

                                                                  ♦ debts for death or personal injury
    ♦ some debts which the debtors did not                          caused by operating a vehicle while
      properly list;                                                intoxicated.

    ♦ debts provided for under 11 U.S.C. §                 In addition, this discharge does not stop
      1322(b)(5) and on which the last payment             creditors from collecting from anyone else who
      or other transfer is due after the date on           is also liable on the debt, such as an insurance
      which the final payment under the plan               company or a person who cosigned or
      was due;                                             guaranteed a loan.

    ♦ debts for certain consumer purchases
      made after the bankruptcy case was filed if           This information is only a general
      obtaining the trustee's prior approval of             summary of a chapter 13 discharge; some
      incurring the debt was practicable but was            exceptions exist. Because the law is
      not obtained;                                         complicated, you should consult an
                                                            attorney to determine the exact effect of
                                                            the discharge in this case.




Form 3180W                                 Chapter 13 Discharge                              page 2
        Case 14-03968        Doc 59    Filed 10/27/18 Entered 10/27/18 23:22:40             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 14-03968-JBS
Tommie Westbrook                                                                        Chapter 13
Toya Westbrook
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: cward1                 Page 1 of 2                   Date Rcvd: Oct 25, 2018
                               Form ID: 3180W               Total Noticed: 57


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 27, 2018.
db/jdb         +Tommie Westbrook,    Toya Westbrook,    24 S. Seeley,    Chicago, IL 60612-3019
21503946       +Affiliated Radiologists, S.C.,     at Rush University Medical Center,     1725 West Harrison Street,
                 Suite 450,   Chicago, IL 60612-4828
21503957        City of Chicago,    Department Of Finance,     33589 Treasury Center,
                 Chicago, Illinois 60694-3500
21742338       +City of Chicago EMS,    33589 Treasury Center,     Chicago, IL 60694-3500
21503958       +Computer Credit, Inc.,    Claim Dept 009500,     640 W Fourth St,    PO Box 5238,
                 Winston-Salem, NC 27113-5238
21503960        Elan Financial Service,    Cb Disputes,    Saint Louis, MO 63166
21600998       +Fifth Third Bank,    P.O. Box 9013,    Addison, Texas 75001-9013
21606931       +HSBC Bank USA, National Association,     America’s Servicing Company,     Attn: Bankruptcy Dept.,
                 MAC #D3347-014,    3476 Stateview Blvd.,     Fort Mill, SC 29715-7203
21503969       +Illinois Collection Service/ICS,     Illinois Collection Service,     PO Box 1010,
                 Tinley Park, IL 60477-9110
21503970       +Linda Spak, Esq.,    2241 West Howard Street,     Chicago, IL 60645-1908
21503971       +Merchants’ Credit Guide Co.,     223 W Jackson Blvd #700,    Chicago IL 60606-6914
21776519       +Neidra McIntosh,    4918 W. Iowa, Apt. 1,     Chicago, IL 60651-3112
21643769       +PNC Bank, N.A. C/O,     Pierce & Associates,     1 N. Dearborn Ste 1300,    Chicago, IL 60602-4373
21503974       +Pnc Mortgage,    6 N Main St,    Dayton, OH 45402-1908
21503975       +Rush Associates In Women’s Health,     1645 W Jackson Blvd,    Chicago, IL 60612-3276
21503976       +Rush University Anesthesiologists, SC,     1653 W. Congress Parkway,     Chicago IL 60612-3833
21503977       +Rush University Emergency,     1653 W. Congress Parkway,    Chicago IL 60612-3833
21503978       +Rush University Medical Center,     1700 W Van Buren St,    Suite 161 TOB,
                 Chicago, IL 60612-3228
21503980        Rush University Medical Center,     Chicago IL 60612,    Chicago IL 60612
21503981       +Rush University Medical Group,     75 Remittance Dr Dept 1611,    Chicago, IL 60675-1611
21503982       +Rush-Presbyterian-St. Luke’s Medical Cen,      1653 W. Congress Parkway,    Chicago IL 60612-3833
21503983       +SELVARAJ OPHTHALMOLOGY LLC,     111 N WABASH AVESUITE 1610,    Chicago,IL 60602-2008
24048749       +Specialized Loan Servicing LLC,     8742 Lucent Blvd Suite 300,    Highlands Ranch, CO 80129-2386
21503984       +Take Care Health Illinois,P.C,     16760 Collections Center Drive,     Chicago, IL 60693-0167
21633255       +University Anesthesiologists,     Po Box 128,    Glenview, IL 60025-0128
21503985       +University Cardiologists,     1725 W Harrison St,    Chicago, IL 60612-3841
21503986       +University Pathologists, P.C.,     5620 Southwyck Blvd.,    Toledo, OH 43614-1501
21503987       +Uropartners LLC,    3183 Paysphere Circle,     Chicago, IL 60674-0031

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
21503947       +EDI: ALLIANCEONE.COM Oct 26 2018 05:28:00       Allianceone,    1684 Woodlands Dr Ste 15,
                 Maumee, OH 43537-4093
21652463        EDI: GMACFS.COM Oct 26 2018 05:28:00      Ally Financial serviced by Ally Servicing LLC,
                 PO Box 130424,   Roseville, MN 55113-0004
21503948       +EDI: GMACFS.COM Oct 26 2018 05:28:00      Ally Fincl,    200 Renaissance Ctr,
                 Detroit, MI 48243-1300
21503949       +EDI: BECKLEE.COM Oct 26 2018 05:28:00      American Express,     PO Box 3001,
                 16 General Warren Blvd,    Malvern, PA 19355-1245
21899546        EDI: BECKLEE.COM Oct 26 2018 05:28:00      American Express Bank, FSB,      c o Becket and Lee LLP,
                 POB 3001,   Malvern, PA 19355-0701
21530082        EDI: AIS.COM Oct 26 2018 05:28:00      American InfoSource LP as agent for,
                 T Mobile/T-Mobile USA Inc,    PO Box 248848,    Oklahoma City, OK 73124-8848
21503950       +EDI: WFFC.COM Oct 26 2018 05:28:00      Americas Servicing Co,     P.o. Box 10328,
                 Des Moines, IA 50306-0328
21503951       +EDI: BECKLEE.COM Oct 26 2018 05:28:00      Amex/American Express,     PO Box 3001,
                 16 General Warren Blvd,    Malvern, PA 19355-1245
21503953        EDI: BANKAMER.COM Oct 26 2018 05:28:00      Bank Of America,     Attention: Recovery Department,
                 4161 Peidmont Pkwy.,    Greensboro, NC 27410
21503952       +Fax: 866-513-1948 Oct 26 2018 01:53:37      Banco Populr,     7 West 51st Street,
                 New York, NY 10019-6910
21503954       +EDI: CAPITALONE.COM Oct 26 2018 05:28:00       Cap1/carsn,    Po Box 30253,
                 Salt Lake City, UT 84130-0253
21503955       +EDI: CHASE.COM Oct 26 2018 05:28:00      Chase,    Po Box 15298,    Wilmington, DE 19850-5298
21503956       +EDI: CHASE.COM Oct 26 2018 05:28:00      Chase Mht Bk,     Attn:Bankruptcy Dept,    PO Box 15298,
                 Wilmington, DE 19850-5298
21503959       +EDI: TSYS2.COM Oct 26 2018 05:28:00      Dsnb Macys,    9111 Duke Blvd,     Mason, OH 45040-8999
21503962       +E-mail/Text: collectionbankruptcies.bancorp@53.com Oct 26 2018 01:40:08         Fifth Third Bank,
                 Fifth Third Bank Bankruptcy Department,,     1830 East Paris Ave.,    Grand Rapids, MI 49546-6253
21503961       +E-mail/Text: collectionbankruptcies.bancorp@53.com Oct 26 2018 01:40:08         Fifth Third Bank,
                 Fifth Third Bank Bankruptcy Department,,     1830 East Paris Ave. SE,
                 Grand Rapids, MI 49546-6253
21503964       +EDI: RMSC.COM Oct 26 2018 05:28:00      GECRB/Banana Republic,     Attn: Bankruptcy,
                 PO Box 103104,   Roswell, GA 30076-9104
21503965       +EDI: RMSC.COM Oct 26 2018 05:28:00      GECRB/GE Money,     Attn: Bankruptcy,    PO Box 103104,
                 Roswell, GA 30076-9104
21503966       +EDI: RMSC.COM Oct 26 2018 05:28:00      GECRB/JC Penny,     Attention: Bankruptcy,
                 PO Box 103104,   Roswell, GA 30076-9104
          Case 14-03968            Doc 59       Filed 10/27/18 Entered 10/27/18 23:22:40                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: cward1                       Page 2 of 2                          Date Rcvd: Oct 25, 2018
                                      Form ID: 3180W                     Total Noticed: 57


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
21503963       +EDI: RMSC.COM Oct 26 2018 05:28:00      Gecrb/all Pro,    C/o Po Box 965036,
                 Orlando, FL 32896-0001
21503967       +E-mail/Text: bankruptcy.bnc@ditech.com Oct 26 2018 01:38:35       Green Tree Servicing L,
                 Po Box 6172,   Rapid City, SD 57709-6172
21828424       +E-mail/Text: bankruptcy.bnc@ditech.com Oct 26 2018 01:38:35
                 Green Tree Servicing, LLC as authorized,    servicer for Fannie Mae,    Po Box 6154,
                 Rapid City, SD 57709-6154
21503968       +EDI: HFC.COM Oct 26 2018 05:28:00      Hsbc/carsn,   Po Box 15521,    Wilmington, DE 19850-5521
21847789        EDI: BL-CREDIGY.COM Oct 26 2018 05:28:00      Main Street Acquisition Corp., assignee,
                 of CHASE BANK USA, N. A.,   c o Becket and Lee LLP,    POB 3001,    Malvern, PA 19355-0701
21503972       +E-mail/Text: nyia.jones@rushortho.com Oct 26 2018 01:38:13       Midwest Orthopedics at Rush LLC,
                 1 Westbrook Corporate Center,    Ste 240,   Westchester, IL 60154-5745
21503973       +EDI: CBSAAFES.COM Oct 26 2018 05:28:00      Militarystar,    3911 S Walton Walker Blv,
                 Dallas, TX 75236-1509
21718120       +EDI: PRA.COM Oct 26 2018 05:28:00      Portfolio Recovery Associates, LLC successor,
                 to US BANK NATIONAL ASSOCIATION ND,    (US Employees Credit Union),    POB 41067,
                 Norfolk VA 23541-1067
21503988       +EDI: WFFC.COM Oct 26 2018 05:28:00      Wells Fargo Bank Nv Na,
                 Attn: Deposits Bankruptcy MAC# P6103-05K,    PO Box 3908,    Portland, OR 97208-3908
21782983        EDI: WFFC.COM Oct 26 2018 05:28:00      Wells Fargo Bank, N.A.,    Home Equity Group,
                 1 Home Campus X2303-01A,    Des Moines, IA 50328-0001
                                                                                              TOTAL: 29

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
21503979*        +Rush University Medical Center,   1700 W Van Buren St,                    Suite 161 TOB,        Chicago IL 60612-3228
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 27, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 25, 2018 at the address(es) listed below:
              Andrew J Nelson    on behalf of Creditor    PNC BANK, N.A., anelson@atty-pierce.com,
               northerndistrict@atty-pierce.com
              John C Kunes    on behalf of Debtor 1 Tommie Westbrook jkunes@jcklaw.com
              John C Kunes    on behalf of Debtor 2 Toya Westbrook jkunes@jcklaw.com
              Josephine J Miceli    on behalf of Creditor    Green Tree Servicing LLC, as authorized servicer for
               Fannie Mae, as owner and holder of account/contract originated by TAYLOR, BEAN, & WHITAKER
               MORTGAGE CORP Jo@johnsonblumberg.com
              Nisha B Parikh    on behalf of Creditor   Wells Fargo Bank NA bankruptcy@fal-illinois.com
              Nisha B Parikh    on behalf of Creditor   HSBC Bank USA, National Association as Trustee for
               Merrill Lynch Mortgage Investors, Inc., Mortgage Pass-Through Certificates, MANA Series 2007-A3
               bankruptcy@fal-illinois.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                              TOTAL: 8
